DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, having the recitation of “where n is an integer of 2 or more” (line 11) inside of parentheses makes it unclear if the recitation is part of the claim.
In Claim 3, the same problem occurs here as with Claim 1 with the recitations of “m x n – (n - 1)“ (line 15) and “where m is an integer of 2 or more” (line 17), each being inside brackets or parentheses.  Furthermore, the latter should precede the former to provide antecedent basis for the integer “m” (line 15).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2014/0230239 to Sato et al (hereinafter “Sato”).
Claim 1:  Sato discloses an electrode stacking device (e.g. Figs. 3a, 3b) for stacking electrodes (e.g. 5, 6) supplied by a conveying device (e.g. 20A or 20B) and forming an electrode stacked body (e.g. in Figs. 1, 2), the electrode stacking device comprising:
an electrode support (e.g. 19, in Fig. 3a) that receives the electrodes supplied by the conveying device and supports the electrodes;
a mounting member (e.g. 21A or 21B) to which a plurality of electrode supports (e.g. 19) is attached; a stacked unit (e.g. 4, 13, 14 in Fig. 3a) having stacked portions of a plurality of levels (e.g. 11) on which the electrodes are stacked; and
a discharge portion (e.g. 22, 23, 24) that discharges the electrodes supported by the plurality of electrode supports toward the stacked portions of the plurality of levels (e.g. Figs. 3a, 3b, ¶ [0042]);
wherein the discharge portion discharges the electrodes at one interval with respect to the electrode supports per n levels, where n is an integer of 5 levels high for positive electrodes (5) or n is an integer of 4 levels high for negative electrodes 6 (see Fig. 3a).
Claim 2:  Sato further discloses that the stacked unit has the stacked portions at one interval (e.g. between 26, in Fig. 3b) with respect to the electrode supports per n levels.
Claim 4:  Sato further discloses a pair of conveying units (e.g. 20A, 20B), each of which includes the electrode support (e.g. 19), the mounting member (e.g. 21A, 21B), and the discharge portion (e.g. 22, 23, 24) is provided with the stacked unit interposed therebetween (in Fig. 3b,
one of the conveying units (e.g. 20A) conveys a positive electrode (e.g. 5) obtained by forming a positive electrode active material layer on a surface of a positive electrode current collector (e.g. 4), and
the other one of the conveying units (e.g. 20B) conveys a negative electrode (e.g. 6) obtained by forming a negative electrode active material layer on a surface of a negative electrode current collector (e.g. 4).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) 	Japanese Patent Publication, JP 2019-26446 has been cited as disclosing an electrode stacking device (in Figs. 2, 4) with electrode supports (e.g. 12A, 12B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896